This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2012).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-0003

                                      Gary Carlson,
                                      Respondent,

                                           vs.

                                       Ray Barta,
                                       Appellant.

                                 Filed October 20, 2014
                                        Reversed
                                     Larkin, Judge

                              Olmsted County District Court
                                 File No. 55-CV-12-412


William L. French, Rochester, Minnesota (for respondent)

Kay Nord Hunt, Lommen Abdo, P.A., Minneapolis, Minnesota; and

Samantha O. Sutton, David M. Werwie & Associates, St. Paul, Minnesota (for appellant)


         Considered and decided by Smith, Presiding Judge; Larkin, Judge; and Bjorkman,

Judge.

                         UNPUBLISHED OPINION

LARKIN, Judge

         In this appeal from judgment following a jury trial in a negligence action,

appellant challenges the district court’s denial of his pretrial motion for summary
judgment.      He argues that respondent’s negligence claim arose from respondent’s

performance under the parties’ timber-sale contract and that the claim is barred under a

provision in the contract. We conclude that the district court erroneously determined that

the parties’ contract is irrelevant to respondent’s negligence claim and that the relevant

provision is unenforceable.      And because the plain language of the provision bars

respondent’s negligence claim, we reverse the judgment against appellant.

                                           FACTS

         Respondent Gary Carlson is a “certified Minnesota educational program logging

professional.” He started logging in 1999, taking on small jobs in Rochester from the

Minnesota Department of Natural Resources (DNR). His business has since grown to

include larger jobs, which are still mostly sourced by the DNR. Around March of 2007,

Carlson responded to a newsletter ad placed by appellant Ray Barta, which advertised the

sale of “100+ cord [of] aspen trees.” Soon after, Carlson visited Barta’s property to

inspect the property and the trees that Barta wanted to remove. Carlson informed Barta

that he would need to find a purchaser for the wood before he would agree to remove the

trees.

         In January 2008, after finding a willing buyer, Carlson returned to Barta’s property

to remove the trees. On Carlson’s first day, the parties signed a form contract that the

DNR provides for private landowners. Barta supplied the contract, but Carlson was




                                              2
familiar with the form, and he reviewed it before he began his work. The contract is

titled “Timber Sale Contract,” and it includes the following liability clause:1

              SECTION 8. IT IS MUTUALLY UNDERSTOOD AND
              AGREED BY AND BETWEEN THE PARTIES HERETO
              AS FOLLOWS:
                     1.    LIABILITY – The Purchaser agrees to save and
              hold harmless the Seller from any and all claims, penalties or
              expenses of any nature, type or description whatsoever,
              arising from the performance of this contract, whether
              asserted by itself or any individual, organization or
              governmental agency or subdivision.2

       After working on Barta’s property for one month, Carlson had removed all but a

small patch of the targeted trees. On February 16, Carlson drove his 28,000-pound

harvester toward the remaining patch of trees.3 He crossed an area that he thought was an

open field, but the area contained a partially frozen pond covered in snow. The harvester

broke through ice and sunk into the water below.

       Carlson sued Barta for negligence, alleging that Barta failed to disclose the pond’s

location and that he had suffered property damage and lost income as a result. Barta

moved to dismiss Carlson’s lawsuit under Minnesota Rule of Civil Procedure 12.02(e).

He argued, in part, that the suit was precluded by Carlson’s agreement, under sections 7

and 8 of the parties’ contract, to assume the risk of, and hold Barta harmless for, any


1
  The parties disagree regarding whether the clause is an exculpatory clause or one for
indemnification. We need not resolve that issue and therefore refer to the clause as a
“liability clause,” consistent with the contractual language.
2
  The contract also includes the following provision: “SECTION 7. THE PURCHASER
AGREES TO CUT AND REMOVE SAID TIMBER AT PURCHASER’S OWN RISK
AND IN A WORKMAN LIKE MANNER . . . .”
3
  The harvester cuts a tree down, measures its length, strips off its limbs, and cuts it to
length.

                                              3
damages arising out of the performance of the contract. The district court denied Barta’s

motion, declining to consider the substance of the contract because it was a “mere

reference” in Carlson’s complaint. The district court also reasoned, “[Carlson’s] claim is

based on negligence, not breach of contract. These are fundamentally different legal

theories . . . .”

        Later, Barta moved for summary judgment under Minnesota Rule of Civil

Procedure 56, again arguing that the parties’ contract precluded Carlson’s lawsuit. The

district court denied Barta’s motion. It once again reasoned that “[Carlson’s] claim is

based on negligence, not breach of contract.” It also concluded that the contract’s

“exculpatory clause” did not control because the alleged breach of duty occurred before

the contract was executed and that the clause was unenforceable because “[r]elieving

landowners of their obligation to repair dangerous conditions, or to provide invited

persons with adequate warning of the same, not only contravenes public policy, but may

in some situations constitute intentional, willful, or wanton behavior.”

        The case was tried to a jury. On the first day of trial, the district court addressed

the relevance of the parties’ contract. The district court judge stated, “Let’s talk about

this contract. I’ve issued a number of decisions on this case really identifying that the

alleged breach here occurred prior to execution of the contract and that the exculpatory

clause and the language within that contract really does not apply.” The district court

acknowledged that if the contract “did apply, it would be a different situation . . .

especially considering that [Carlson] conceded the exculpatory clause was not

ambiguous.”         Carlson argued that the contract was “superfluous” and “prejudicial.”


                                              4
According to Carlson, it was prejudicial because Carlson had requested that it be

backdated one year for his tax purposes. The district court ruled that the contract would

not be admitted as an exhibit at trial because it “would be highly prejudicial” and “[i]t’s

completely unrelated to the negligence issue.” The district court explained:

              This case has become incredibly complicated because we
              have a breach—allegedly a breach of duty that allegedly
              occurred prior to the execution of the contract. We have a
              contract that has a solid exculpatory clause. At least it’s not
              disputed that it’s a solid exculpatory clause, especially
              considering that [Carlson] agrees that it’s not ambiguous . . .
              But we need to focus on the theory of this case being
              negligence and not breach of contract because as the facts
              have been presented to the Court, this alleged breach all
              occurred prior to execution of the contract and that’s why it
              survived summary judgment.

       The jury returned a unanimous special verdict in Carlson’s favor. The jury found

that Barta was 65% at fault and that Carlson was 35% at fault. Barta moved for judgment

as a matter of law (JMOL), a new trial, and to stay entry of judgment, once more arguing

that Carlson had assumed the risk of, and agreed to hold Barta harmless for, any damages

arising from the performance of the contract. The district court denied Barta’s motion in

its entirety explaining, “[Carlson’s] claim is based on negligence, not breach of contract.

Moreover, there are facts in the record that support the breach [of duty] occurred prior to

execution of the contract.”    The court then reiterated its prior ruling regarding the

“exculpatory clause” and stated, “[o]ne of the most longstanding duties in our law is that

of a landowner to its entrant, and this Court finds waiver of this duty through the use of

an exculpatory clause violates public policy.”




                                            5
          The district court ordered judgment against Barta in the amount of $110,898.39 for

property damage and lost income, consistent with the jury’s special verdict. Barta

appeals, asking us to reverse the judgment against him and order dismissal of Carlson’s

action.

                                       DECISION

          Barta appeals from judgment, challenging the district court’s denial of his motion

for summary judgment. Barta contends that because the “denial of summary judgment is

based on a question of law, its denial is . . . reversible on appeal from the judgment.”

Carlson does not dispute that contention. In fact, Carlson addressed the merits of the

district court’s summary-judgment ruling in his brief and at oral argument.

          A pretrial summary-judgment ruling is reviewable on appeal when it is based on a

question of law. Schmitz v. Rinke, Noonan, Smoley, Deter, Colombo, Wiant, Von Korff,

& Hobbs, Ltd., 783 N.W.2d 733, 744 (Minn. App. 2010), review denied (Minn. Sept. 21,

2010). The district court’s summary-judgment ruling was based, in part, on its legal

conclusion that the parties’ contract does not bar Carlson’s negligence claim.4 See City of

Duluth v. Fond du Lac Band of Lake Superior Chippewa, 843 N.W.2d 577, 581 (Minn.

2014) (stating that contract interpretation presents a question of law that is reviewed de

novo and that when contractual language is clear, a court enforces the parties’ agreement

as expressed in the language). We recognize that the district court also reasoned that

“[t]he record is replete with conflicting averments that demonstrate the existence of

4
  The district court also rejected Barta’s argument for summary judgment under a
retained-control theory, concluding that “[t]he theory of retained control is not applicable
in this case.”

                                              6
significant and genuine issues of fact,” but the district court did not identify those factual

issues.     The district court appears to have been referring to factual disputes regarding

Barta’s duty of care as a landowner, which the district court discussed in its summary-

judgment memorandum. However, we discern no factual dispute regarding the legal

question of whether Carlson’s negligence claim is contractually barred. And because the

denial of summary judgment was based on that legal issue, the denial is within our scope

of review. See Schmitz, 783 N.W.2d at 744.

          “A motion for summary judgment shall be granted when the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue of material fact and that either party

is entitled to a judgment as a matter of law.” Fabio v. Bellomo, 504 N.W.2d 758, 761

(Minn. 1993). “[Appellate courts] review a district court’s summary judgment decision

de novo. In doing so, we determine whether the district court properly applied the law

and whether there are genuine issues of material fact that preclude summary judgment.”

Riverview Muir Doran, LLC v. JADT Dev. Grp., LLC, 790 N.W.2d 167, 170 (Minn.

2010) (citation omitted).

                                              I.

          We first address the district court’s conclusion that the parties’ contract is

irrelevant to the resolution of Carlson’s negligence claim because Carlson’s lawsuit

sounds in tort and not in contract. People are free to contract away claims and remedies

they would otherwise have. See Indep. Sch. Dist. No. 877 v. Loberg Plumbing & Heating

Co., 266 Minn. 426, 434, 123 N.W.2d 793, 798 (1963) (“It is well established that the


                                              7
parties could, by contract, without violation of public policy, protect themselves against

liability resulting from their own negligence.”); Restatement (Second) of Torts § 496B

cmt. b (1965) (“There is no general policy of the law which prevents the parties from

agreeing that the defendant shall be under no such general or specific duty to the

plaintiff.”). Thus, a contract may provide a defense to a tort claim. See, e.g., Morgan Co.

v. Minn. Mining & Mfg. Co., 310 Minn. 305, 312, 246 N.W.2d 443, 448 (1976) (holding

that a clause that limited defendant’s liability precluded plaintiff’s ordinary negligence

claim); Beehner v. Cragun Corp., 636 N.W.2d 821, 827-28 (Minn. App. 2001) (holding

that a valid exculpatory clause barred plaintiff’s ordinary negligence claim), review

denied (Minn. Feb. 28, 2002).

       Such is the case here: Barta raised a contractual defense to Carlson’s negligence

claim. The parties’ contract therefore is relevant when determining whether Carlson’s

claim is viable. Specifically, we must determine whether the liability clause in the

contract is enforceable and, if so, whether it precludes Carlson’s claim. We address each

issue in turn.

                                            II.

       Although exculpatory clauses are valid under certain circumstances, the law

generally disfavors them and courts strictly construe them against benefited parties.

Schlobohm v. Spa Petite, Inc., 326 N.W.2d 920, 923 (Minn. 1982). An exculpatory

clause is unenforceable if (1) it is ambiguous in scope, (2) it purports to release the

benefited party from liability for intentional, willful, or wanton conduct, or (3) enforcing




                                             8
it would contravene public policy. Id. To determine whether enforcement would violate

public policy, courts consider two factors:

              (1) whether there was a disparity of bargaining power
              between the parties (in terms of a compulsion to sign a
              contract containing an unacceptable provision and the lack of
              ability to negotiate elimination of the unacceptable
              provision), and (2) the types of services being offered or
              provided (taking into consideration whether it is a public or
              essential service).

Id. (citation omitted).

       Indemnification clauses also must be expressed in “clear and unequivocal terms”

and must not contravene public policy. Yang v. Voyagaire Houseboats, Inc., 701 N.W.2d

783, 791 (Minn. 2005) (quotation omitted). But courts “examine the enforceability of

exculpatory and indemnification clauses under different standards.”          Id. at 792 n.6.

“Indemnification clauses are subject to greater scrutiny [than exculpatory clauses]

because they [not only] release negligent parties from liability, but also may shift liability

to innocent parties.” Id. With these principles in mind, we consider whether the liability

clause in this case is enforceable.

       Ambiguity

       In district court, Carlson conceded that the liability clause is not ambiguous. He

does not argue otherwise on appeal. Ambiguity therefore is not a basis for determining

that the clause is unenforceable.

       Intentional, Willful, or Wanton Conduct

       The district court reasoned that the liability clause was unenforceable because it

“may in some situations [excuse a landowner’s] intentional, willful, or wanton behavior.”


                                              9
“Willful and wanton conduct” is defined as “the failure to exercise ordinary care after

discovering a person or property in a position of peril.” Beehner, 636 N.W.2d at 829.

Because the liability clause in the parties’ contract refers to “any and all claims,” it could,

in theory, apply to an action based on intentional conduct. But Carlson’s claim is not

based on an intentional, willful, or wanton act. Carlson’s complaint alleges only that

Barta was “negligent in disclosing the location of the pond.” There is no assertion that

Barta intentionally withheld the pond’s location or failed to exercise ordinary care after

discovering Carlson in peril.

       Moreover, we are unaware of any reported case in which a clause that purportedly

released liability for intentional, willful, or wanton conduct was held unenforceable as

applied to a routine negligence claim (i.e., a claim that was not based on intentional,

willful, or wanton acts).5 In fact, this court has stated that, when a challenged portion of

a release is not at issue, “[i]t would subvert the parties’ manifested intent to effect a

release of liability for negligence if the broader language were given precedence.”

Anderson v. McOskar Enters., Inc., 712 N.W.2d 796, 801 (Minn. App. 2006). We stated

that the “better interpretation of the law is that any ‘term’ in a contract which attempts to

5
  Carlson contends that “[a] very similar clause, one also not limited to negligence, was
found to be invalid” in McCarthy Well Co. v. St. Peter Creamery, Inc., 389 N.W.2d 514
(Minn. App. 1986), rev’d on other grounds, 410 N.W.2d 312 (Minn. 1987). His reliance
is misplaced. In McCarthy, we held that the district court properly excluded a contractual
defense to a negligence claim because the relevant exculpatory clause was
unconscionable and invalid. Id. at 518. We further stated in dictum that the “clause is
not limited to the permissible exoneration from liability for negligence and hence is
invalid.” Id. However, the supreme court declined to reach that issue on review.
McCarthy Well Co. v. St. Peter Creamery, Inc., 410 N.W.2d 312, 315 (Minn. 1987).
Instead, the supreme court found it sufficient “to invalidate the clause because it is
unreadable,” which was the basis for the district court’s ruling. Id.

                                              10
exempt a party from liability for gross negligence or wanton conduct is unenforceable,

not the entire contract.” Id. (quotation omitted). In Anderson, we therefore enforced the

parties’ “clear intention to release liability” for negligence despite the contract’s “broad

language” that released the defendant from “any and all responsibilities or liabilities from

injuries or damages.” Id. at 799, 801. Other holdings of this court are in accord. See

Nimis v. St. Paul Turners, 521 N.W.2d 54, 57-58 (Minn. App. 1994) (declining to enforce

only that portion of a clause that was ambiguous and that appeared to release property

owner from injuries caused intentionally, instead of the entire clause); Malecha v.

St. Croix Valley Skydiving Club, Inc., 392 N.W.2d 727, 729-30 (Minn. App. 1986)

(holding that clause, which “could be construed to extend beyond acts of negligence,”

was limited to release of liability for negligence and noting that plaintiff alleged only that

defendant had been negligent), review denied (Minn. Oct. 29, 1986).

       In sum, Barta does not rely on the contract to avoid liability for a willful, wanton,

or intentional act. See Schlobohm, 326 N.W.2d at 923 (noting that the plaintiff’s claims

“are based on negligence, and they make no claim that [the defendant] or its employees

acted willfully, intentionally or wantonly”). Enforcement of the liability clause therefore

does not violate the rule that “[a] contract cannot release a party from intentional or

willful acts.” In re Peer Review Action, 749 N.W.2d 822, 829 (Minn. App. 2008), review

dismissed (Minn. Sept. 23, 2008).

       Public Policy

       The district court also reasoned that the parties’ liability clause is unenforceable

because “[r]elieving landowners of their obligation to repair dangerous conditions, or to


                                             11
provide invited persons with adequate warning of the same . . . contravenes public

policy.” When determining whether a clause is unenforceable because it contravenes

public policy, a court considers the factors set forth by the supreme court in Schlobohm:

disparity of bargaining power and type of service offered. 326 N.W.2d at 923.

       An exculpatory clause that is the product of disparate bargaining power violates

public policy. Id. The use of an adhesion contract, which is “drafted unilaterally by a

business enterprise and forced upon an unwilling and often unknowing public for services

that cannot readily be obtained elsewhere,” may indicate disparate bargaining power. Id.

at 924. Here, the contract was drafted by the DNR. Both parties voluntarily agreed to the

contract, and it did not involve an otherwise unattainable service. Carlson, a logger for

about nine years at the time of signing, was familiar with the DNR contract. He was not

unwilling or unknowing, and the contract was not forced on him. These circumstances

do not reflect disparate bargaining power.        In fact, Carlson arguably had greater

knowledge of the contract’s subject matter and therefore a superior bargaining position.

       An exculpatory clause may also violate public policy if it governs the provision of

a public or essential service. Id. at 923. A service is considered public or essential if it

“is the type generally thought suitable for public regulation.” Id. at 925. A court

considers “whether the party seeking exoneration offered services of great importance to

the public, which were a practical necessity for some members of the public.” Id. at 926.

Public or essential services include “common carriers, hospitals and doctors, public

utilities, innkeepers, public warehousemen, employers and services involving extra-

hazardous activities.”   Id. at 925 (footnotes omitted).      The contract at issue here


                                            12
benefitted only Carlson and Barta. It did not involve a service of great importance to the

public, nor was it essential.

          Because there was no disparity of bargaining power and the contract did not

involve a public or essential service, the parties’ liability clause does not violate public

policy.

          Exculpatory vs. Indemnification Clauses

          Carlson argues that the liability clause in the parties’ contract is one for

indemnification and that the clause is therefore subject to greater scrutiny.

“Indemnification clauses are subject to greater scrutiny because they release negligent

parties from liability, but also may shift liability to innocent parties.” Yang, 701 N.W.2d

at 792 n.6. But Carlson is not an “innocent party.” The jury apportioned 35% of fault for

the accident to him. Moreover, we have considered every possible legal basis to hold that

the clause is unenforceable, and we discern no basis to do so. We therefore conclude that

the liability clause in the parties’ contract is enforceable whether it is construed as an

exculpatory clause or one for indemnification.

                                            III.

          Having determined that the liability clause is enforceable, we next determine

whether it bars Carlson’s negligence claim. The district court stated that because “the

alleged breach of duty occurred prior to execution of the parties’ contract, the exculpatory

clause does not control.” The record indicates that the district court reasoned that Barta

may have breached the common-law duty of care that a landowner owes to entrants on

his land by failing to disclose the location of the pond during Carlson’s first visit to


                                             13
Barta’s property. The district court therefore reasoned that because the underlying breach

occurred before the contract was formed, the contract does not bar Carlson’s negligence

claim. The district court’s reasoning seems to be based on an implicit conclusion that

respondent’s negligence claim accrued when Barta failed to disclose the pond’s location

during Carlson’s initial visit to Barta’s land. That legal conclusion is flawed.

       The elements of a negligence claim are duty, breach of duty, injury, and causation.

Doe 169 v. Brandon, 845 N.W.2d 174, 177 (Minn. 2014). A claim does not accrue until

it may be brought without dismissal for failure to state a claim on which relief may be

granted. Molloy v. Meier, 679 N.W.2d 711, 720 (Minn. 2004). “Accrue” is defined as

“to come into existence as an enforceable claim.” Id. at 721 (quotation omitted). A

“basic element[] necessary to maintain a claim for negligence” is “that [the] plaintiff did

in fact suffer injury.” Schmanski v. Church of St. Casimir of Wells, 243 Minn. 289, 292,

67 N.W.2d 644, 646 (1954). The supreme court has “repeatedly held that a negligent act

is not itself sufficient for a negligence cause of action to accrue.” MacRae v. Grp. Health

Plan, Inc., 753 N.W.2d 711, 719 (Minn. 2008). “[A] cause of action accrues when some

injury or damage from the negligent act actually occurs.” Id. “Alleged negligence

coupled with the alleged resulting damage is the gravamen in deciding the date when [a]

cause of action accrues.” Offerdahl v. Univ. of Minn. Hosps. & Clinics, 426 N.W.2d 425,

429 (Minn. 1988). In sum, a cause of action for negligence will not accrue “until the

plaintiff has suffered some injury, so the question is: What is the injury and when did it

occur?” Molloy, 679 N.W.2d at 721.




                                             14
       Carlson’s injury occurred when his harvester broke through the ice on Barta’s

property. Assuming, without deciding, that Barta breached a common-law duty during

Carlson’s first visit to Barta’s property, that purported precontract breach did not give rise

to a negligence claim. See MacRae, 753 N.W.2d at 719. Carlson’s negligence claim did

not accrue until his harvester broke through the ice on Barta’s property, because that is

when Carlson suffered an injury.

       In sum, Barta’s purported precontract breach did not ripen into a negligence claim

until Carlson’s harvester went through the ice on Barta’s property during Carlson’s

performance under the contract.       Thus, Carlson’s negligence claim arose from the

performance of the contract. Because Carlson expressly agreed to release Barta from

liability for “any and all claims, penalties or expenses of any nature, type or description

whatsoever, arising from the performance of this contract, whether asserted by [him] or

any individual,” his negligence claim is barred under the plain language of the parties’

contract. Fond du Lac Band of Lake Superior Chippewa, 843 N.W.2d at 581 (stating that

when contractual language is clear, a court enforces the parties’ agreement as expressed

in the contractual language).

                                             IV.

       Carlson raises additional arguments in support of affirmance. For example, in his

brief to this court, he argued that he and Barta entered into an oral contract that did not

contain the liability clause prior to signing the written contract, that Barta had a duty to

provide a site map, and that the liability clause is barred under Minnesota Statutes section

337.02 (2012). At oral argument to this court, Carlson also argued that the contract is


                                             15
unenforceable because Barta signed the contract in the box labeled “Approved and agreed

to by the Seller” instead of in the box adjoining it labeled “Signature of Seller.” None of

those arguments was considered or determined in the district court.

       “A reviewing court must generally consider only those issues that the record

shows were presented and considered by the trial court in deciding the matter before it.”

Thiele v. Stich, 425 N.W.2d 580, 582 (Minn. 1988) (quotation omitted). “[A] party [may

not] obtain review by raising the same general issue litigated below but under a different

theory.” Id.; see also Sec. Bank of Pine Island v. Holst, 298 Minn. 563, 564, 215 N.W.2d

61, 62 (1974) (“It is elementary that on appeal a case will be considered in accordance

with the theory on which it was pleaded and tried, and a party cannot for the first time on

appeal shift his position.” (quotation omitted)). These principles apply equally to a

plaintiff who prevailed in the district court. See Mattson v. Underwriters at Lloyds of

London, 414 N.W.2d 717, 721-22 (Minn. 1987) (stating that plaintiffs who won their case

at trial but later lost on appeal “were under an obligation to preserve their alternative

theories,” that “if plaintiffs had any concern about sustaining the trial court’s ruling on

appeal, they should have taken measures to preserve their other arguments,” and that

“[f]ailing to take some such precaution and then attempting to raise the ‘new’ theory

leaves a party vulnerable to a claim that the party is impermissibly shifting theories on

appeal”).

       Because Carlson’s additional arguments were not considered or determined by the

district court, Barta argues that they are not properly before this court on appeal.




                                            16
Nonetheless, Barta addresses the merits of Carlson’s new arguments. Because the new

arguments are generally unsupported and easily rejected, we address them briefly.

       As to Carlson’s assertion that the liability clause is barred by statute, section

337.02 provides:

                     An indemnification agreement contained in, or
              executed in connection with, a building and construction
              contract is unenforceable except to the extent that: (1) the
              underlying injury or damage is attributable to the negligent or
              otherwise wrongful act or omission, including breach of a
              specific contractual duty, of the promisor or the promisor’s
              independent contractors, agents, employees, or delegatees; or
              (2) an owner, a responsible party, or a governmental entity
              agrees to indemnify a contractor directly or through another
              contractor with respect to strict liability under environmental
              laws.

(Emphasis added.)

       A “building and construction contract” is defined as “a contract for the design,

construction, alteration, improvement, repair or maintenance of real property, highways,

roads or bridges.” Minn. Stat. § 337.01, subd. 2 (2012). Because the definition is

unambiguous, we do not engage in statutory construction; we apply the plain meaning of

the statutory language. See State v. Bluhm, 676 N.W.2d 649, 651 (Minn. 2004) (“[W]hen

the legislature’s intent is clear from plain and unambiguous statutory language, [an

appellate] court does not engage in any further construction and instead looks to the plain

meaning of the statutory language.” (quotation omitted)).

       Under the plain language of the statute, Barta and Carlson’s contract is not a

building and construction contract. The contract is titled “Timber Sale Contract.” It

identifies the seller, the purchaser, the amount purchaser agreed to pay seller, the timber


                                            17
species, the estimated volume, the unit price, and the bid value. The contract in no way

describes “the design, construction, alteration, improvement, repair, or maintenance of

real property.” Minn. Stat. § 337.01, subd. 2. Moreover, Carlson does not cite authority

supporting his contention that a contract for the sale of timber, which involves cutting

and removing timber from real property, is a building and construction contract. We

therefore reject Carlson’s argument under section 337.02.             Carlson’s other new

arguments are similarly unsupported and without merit.          We reject them without

discussion. See Bartl v. City of New Ulm, 245 Minn. 148, 154, 72 N.W.2d 303, 307

(1955) (“Plaintiff’s other assignments of error . . . have been carefully examined. We

conclude that they are without merit and are not of sufficient importance as to require

discussion.”).

       In conclusion, we hold that the liability clause in the parties’ contract is

enforceable, that it bars Carlson’s negligence claim, and that the district court erred by

denying Barta’s motion for summary judgment. Carlson’s claim should not have been

tried to the jury. We therefore reverse the judgment against Barta.

       Reversed.




                                            18